DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed August 17, 2020, has been entered.  Claims 1, 2, 5-8, 10-17 and 21-27 are currently pending in the application.  Claims 15-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The previous prior art rejections have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the impurities due to roasting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 23 will be considered to depend from claim 22, where “impurities due to roasting” is recited.
Similarly, claim 27 recites the limitation "the impurities due to roasting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 27 will be considered to depend from claim 26, where “impurities due to roasting” is recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  New claim 25 claims that in step (i) hydroxyhydroquinone is selectively removed from the raw material roasted coffee beans.  However, claim 25 depends from new claim 21, which also claims this same step.  Therefore, claim 25 is not considered to be further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 10-14 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeno et al. (US 2010/0323082; cited on IDS filed July 26, 2018) in view of Zosel (US 4,247,570; cited on IDS filed May 31, 2017).
Regarding claim 1, Shigeno et al. teach adding water (i.e., an aqueous solvent) to roasted coffee beans and heating at a temperature of 5 to 60°C for 1 to 50 hours 
Shigeno et al. speak to the treatment of coffee beans with a supercritical fluid to decaffeinate the beans [0004], but are silent as to subjecting the “raw material roasted coffee beans” after the heating, to a super critical carbon dioxide extraction.
Zosel teaches subjecting coffee to supercritical carbon dioxide extraction to lower the caffeine content (e.g., Example 1).  Zosel further teaches that the coffee can be raw or roasted (col. 2 lines 42-45).
Therefore, where Shigeno et al. speak to decaffeinating coffee beans using supercritical fluid, it would have been obvious to have utilized a method as taught by Zosel in order to provide the predictable result of roasted coffee beans that had both a reduced hydroxyhydroquinone content as taught by Shigeno et al. [0009], as well as a reduced caffeine content as taught by both Shigeno et al. and Zosel.  This would have required no more than routine experimentation, as applicant is using methods known in the art to provide a predictable result.
Regarding claims 2 and 7, Shigeno et al. teach the coffee beans can be ground or unground [0050].  Zosel also teaches ground or unground coffee is suitable in the decaffeination process (col. 2 lines 37-41).
Regarding claims 5 and 11, Zosel teaches the supercritical carbon dioxide extraction carried out at 80°C, which falls within the claimed ranges (e.g., Example 1.  Generally, Zosel teaches a range of 40-100°C (col. 1 line 68-col. 2 line 1), which falls within the range of claim 5 and overlaps the range of claim 11, thereby rendering the claimed temperature obvious.
Regarding claims 6 and 12, Zosel teaches the supercritical carbon dioxide extraction carried out for a contacting time of preferably less than 10 hours for beans 
Regarding claim 8, Zosel teach the supercritical carbon dioxide extraction is carrier out in the presence of water (i.e., an entrainer) from the moistened coffee (col. 1 lines 64-66).
Regarding claim 10, Shigeno et al. teach adding water (i.e., an aqueous solvent) to roasted coffee beans and heating at a temperature of 5 to 60°C [0035-0036; 0052].  This range overlaps and thereby renders obvious the claimed temperatures for containing the roasted coffee beans with water.
Regarding claim 13, Shigeno et al. teach that the coffee beans have an L value of from 10 to 30, which overlaps and thereby renders obvious the claimed range [0018].
Regarding claim 14, Shigeno et al. teach that the amount of water is preferably 0.1 to 100 parts based on the mass of the roasted coffee beans [0051], overlapping and thereby rendering obvious the claimed range.  Zosel teaches a water content of 15 to 60 mass% (col. 1, lines 64-66), which also overlaps and thereby renders obvious the claimed range.
Regarding claims 21 and 25, Shigeno et al. do not specifically speak to the hydroxyhydroquinone being selectively removed from the raw material roasted coffee beans without any reduction in the content of a chlorogenic acid.  However, where they teach contacting the roasted coffee beans with an aqueous solvent that is water, and for a time and temperature as claimed, as set forth above with regard to claim 1, the method of Shigeno is considered to provide this claimed effect.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by 
Regarding claims 22 and 26, given that the combination of Shigeno et al. and Zosel teaches a method as set forth above with regard to claim 1, the method of the prior art is also considered to remove caffeine and impurities due to roasting during the supercritical carbon dioxide extraction step.  Both Shigeno et al. and Zosel speak to supercritical fluid extraction of coffee beans to remove caffeine, as set forth above with regard to claim 1. 
Regarding claims 23 and 27, as with claims 22 and 26, given that the combination of Shigeno et al. and Zosel teaches a method as set forth above with regard to claim 1, the method of the prior art is also considered to remove caffeine and impurities due to roasting including at least 5-hydroxymethylfurfural during the supercritical carbon dioxide extraction step.
With regard to all of claims 22, 23, 26 and 27, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on 
Regarding claim 24, Shigeno et al. teach roasted coffee beans are recovered after the aqueous solvent is removed [0068].

Response to Arguments

Applicant's arguments filed August 17, 2020, have been fully considered but they 
are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791